DETAILED ACTION

Election/Restrictions
Applicant’s election of Group I, claims 1-22 and 41-43, in the reply filed on March 4, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 33-36, which depend from claim 1, were inadvertently omitted in as part of Group I in paragraph 1 of the restriction requirement dated January 29, 2021.  Claims 1-22, 33-36, and 41-43 are under examination in this office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  On page 86, line 8, delete “or” which precedes “–R13-SiR'3”.  

Claim 1 is objected to because of the following informalities:  On page 86, line 8, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 1 is objected to because of the following informalities:  On page 86, line 11, delete “or” which precedes “–R13-SiR'3”.  

Claim 1 is objected to because of the following informalities:  On page 86, line 11, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 1 is objected to because of the following informalities:  On page 86, line 15, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 1 is objected to because of the following informalities:  On page 86, line 18, delete “substituent”.  

Claim 1 is objected to because of the following informalities:  On page 86, line 19, delete “or” which precedes “–R13-SiR'3”.  

Claim 1 is objected to because of the following informalities:  On page 86, line 22, delete the comma that appears after “R8 is”. 

Claim 1 is objected to because of the following informalities:  On page 86, line 23, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 1 is objected to because of the following informalities:  On page 87, line 2, please replace “T2 are” with “T2 is”.    

Claim 1 is objected to because of the following informalities:  On page 87, line 3, delete “containing”.  

Claim 1 is objected to because of the following informalities:  On page 87, line 6, please replace “substituent” with “ring”.    

Claim 1 is objected to because of the following informalities:  On page 87, line 7, please replace “substituent” with “ring”.    

Claim 3 is objected to because of the following informalities:  Please replace “more” with “both”.    

Claim 6 is objected to because of the following informalities:  In line 3 of claim, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 12 is objected to because of the following informalities:  In line 2 of claim, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    

Claim 16 is objected to because of the following informalities:  Please insert “compound” after “catalyst”.    

Claim 17 is objected to because of the following informalities:  For all catalyst compounds, please replace “Rac/meso” after “rac/meso”.    



Claim 17 is objected to because of the following informalities:  On page 97, line 31, please replace “and” with “or”.    

Claim 18 is objected to because of the following informalities:  Please remove framing around structures.

Claim 18 is objected to because of the following informalities:  Please remove reference numerals “1” and “2” and insert “or” between structures.  Alternatively, state in text that the catalyst compound is “selected from compound 1 or compound 2”.  In this case, claim may retain use of reference numerals as originally presented.

Claim 33 is objected to because of the following informalities:  In line 3 of claim, delete “containing”.  

Claim 33 is objected to because of the following informalities:  In line 4 of claim, please replace “C4 hydrocarbyl” with “C4 hydrocarbylene”.    



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-22, 33-36, and 41-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 defines substituents R1 to R4 as hydrogen, alkoxide, C1-C40 (un)substituted hydrocarbyl, –R13-SiR'3 or –R13-CR'3, where R' is a C1 to C20 (un)substituted hydrocarbyl.
Claim then recites a proviso statement that at least one of R1 to R4 is hydrogen, alkoxide, C1-C40 (un)substituted hydrocarbyl, –R13-SiR'3 or –R13-CR'3, where R' is H or a C1 to C20 (un)substituted hydrocarbyl.
Claim defines substituents R5 to R8 as hydrogen, alkoxide, C1-C40 (un)substituted hydrocarbyl, –R13-SiR'3 or –R13-CR'3, where R' is a C1 to C20 (un)substituted hydrocarbyl.
Claim then recites a proviso statement that at least one of R5 to R8 is hydrogen, alkoxide, C1-C40 (un)substituted hydrocarbyl, –R13-SiR'3 or –R13-CR'3, where R' is H or a C1 to C20 (un)substituted hydrocarbyl.
The embodiments –R13-SiR'3 and –R13-CR'3, where R' is H, lie outside the scope of permissible embodiments defined for substituents R1 to R4 and R5 to R8.  Thus it is unclear whether the permissible embodiments in the definition of substituents or in the proviso statements associated with substituents takes precedent.
Claim further states that at least one of R1 to R8 is –R13-SiR'3 or –R13-CR'3, where R' is a C1 to C20 (un)substituted hydrocarbyl.  Claim is rendered indefinite because it is unclear which proviso condition supersedes the others.  Consequently, one of ordinary skill in the art would not be apprised of the scope of invention.  
Proviso statements recited in independent claim 1 are also inconsistent with proviso statements set forth in claim 6 (line 1), claim 12 (lines 1 and 3), and claim 33 (line 3).   
Based on these considerations, claims are deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims are subsumed under the rejection.  


Claims 1-22, 33-36, and 41-43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 1 states that R9 and R10 or R11 and R12 can join to form an aromatic ring.  Such an embodiment cannot exist since the silicon or germanium atom would have five bonds.  Based on this fact, claims are deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Dependent claims are subsumed under the rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-11, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2019/0263953; relying on provisional date of November 14, 2017).
Li et al. discloses the compounds shown below which meet structural requisites set forth in instant claims.  Compounds correspond to claimed compound in which one of substituents R1 to R4 is –R13-SiR'3 and –R13-CR'3 where R13 is C1 hydrocarbylene and R' is a C1 hydrocarbyl, each of R9 to R12 is C1 hydrocarbyl, and substituents R5 and R6 are joined to form a substituted aromatic ring.  Reference teaches catalysts comprising activators (paragraphs [0190] to [0201]) and support materials (paragraphs [0202] to [0207]).    

              
    PNG
    media_image1.png
    127
    169
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    125
    162
    media_image2.png
    Greyscale

 

Claims 1, 3-6, 9-11, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2019/0144571; relying on provisional date of November 14, 2017).
Claim 36 of Yang et al. is drawn to a compound shown below, left, wherein M is Zr of Hf, L is Cl, Br, or Me, Y is H, Me, Et, nPr, nBu, CH2iPr, CH2tBu, or CH2SiMe3, and Z is Me, nPr, iPr, nBu, n-pentyl, n-hexyl, or Ph.  The compound shown below, right, is representative.  Reference teaches catalysts comprising activators (paragraphs [0124] to [0142]) and support materials (paragraphs [0154] to [0164]).    
                                          
    PNG
    media_image3.png
    117
    146
    media_image3.png
    Greyscale
                 
    PNG
    media_image4.png
    223
    189
    media_image4.png
    Greyscale





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, 10-22, and 41-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17, and 18 of copending Application No. 16/425,159.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a catalyst system comprising an activator and a hafnium metallocene that is rac/meso-Me4Si2(3-Me3SiCH2Cp)2HfMe2 (first compound listed in claim 15).  Activator includes aluminoxane and a support comprises alumina, zirconia, silica, or silica-alumina.  Instant claims are drawn to a compound that is rac/meso-Me4Si2(3-Me3SiCH2Cp)2HfMe2 (first compound listed in claim 17) and a catalyst system comprising an activator, the compound, and a support material. The activator is aluminoxane and the support material comprises alumina, zirconia, silica, or silica-alumina.     
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 9, 10-22, and 41-43 are directed to an invention not patentably distinct from claims 1-8, 17, and 18 of commonly assigned Application No. 16/425,159 for the same reasons elucidated in preceding paragraph 32. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/425,159, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 



In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        April 28, 2021